DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 pertaining to the definiteness of the claims have been fully considered but they are not persuasive. Applicants’ remarks state that the amendments remedy the U.S.C. 112(b) issues raised in the office action dated 01/27/2022 and that the claims are now definite. While some issues such as those pertaining to the log feeding “equipment” have been addressed, the claims remain indefinite because the issue pertaining to the accumulators remain, in addition to further language issues. See U.S.C. 112(b) rejections below.
Applicant’s amendments to claim 23 remedies the U.S.C. 112(d) issue, therefore the rejection has been withdrawn.
Applicant’s amendments to the specification remedies the drawing and specification objections and therefore have been withdrawn.

Claim Objections
Claim 23 and 24 are objected to because of the following informalities:  
Claim 23, “includes a hydraulic system according to claim 14” should read –includes the hydraulic system according to claim 14--, to properly refer back to previously established language.
Claim 24, line 3 “the hydraulic motors of the feeding device” should read –the at least one hydraulic motors for operating the feed device-- to explicitly refer back to the previously established language for consistency.
Claim 24, line 4, “from pressure accumulators” should read –from the at least two pressure accumulators— to explicitly refer back to the previously established language for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant’s claims use imprecise language and is inconsistent when referring back to previously established structures. 
Claims 14-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 6-8 recites “at least one log feeding device each comprising at least on hydraulic motor”, and line 15 recites “at least one said hydraulic motor for operating the log feeding device”. It is unclear whether this is a redundant limitation or is further establishing further hydraulic motors that are different than the “at least one hydraulic motor” that comprises the log feeding device. It is also unclear whether a motor that comprises the log feeding device is different from a motor that operates the log feeding device. 
Since it is ambiguous whether these are different sets of hydraulic motors, the further recitations of “sad at least one hydraulic motor” are ambiguous as to which of the previously established sets of motors are being referred to.

Claim 14 recites:
“at least two pressure accumulators placed in the system for increasing the instantaneous output with said at least one hydraulic motor and each arranged with a different pre-charge pressure” in lines 16-18
and
“at least two pressure accumulators mainly for sawing and log feeding operations, wherein the pressure accumulators are used only for improving log feeding, with the hydraulic system providing a direct feeding line from the said at least two accumulators to the said at least one hydraulic motor operating the log feeding device” in lines 25-29.
By reciting “a logic control for implementing pulse-operated use of at least two pressure accumulators mainly for sawing and log feeding operations” appears to establish a separate accumulator group than the previously recited “at least two pressure accumulators placed in the system for increasing the instantaneous output”, it becomes unclear which of the two groups are being referred to when claim 14 lines 28, 30, 33-34 recite “said at least two pressure accumulators”. 
The issue with these accumulators is further exacerbated by the recitation of “wherein the pressure accumulators are used only for improving log feeding”. It is unclear which of the plurality of accumulators this recitation is directed towards, or if it is supposed to establish a different accumulator outside of the previously recited accumulator groups. 

Claims 16, 17, 18, 19, 21, 22, 24, 26 recite limitations pertaining to pressure accumulators. It is unclear which of the “at least two accumulators” as previously established is being referred to.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation:
“a logic control for implementing pulse-operated use of at least two pressure accumulators mainly for sawing and log feeding operations” 
and the claim also recites
 “wherein the pressure accumulators are used only for improving log feeding,” 
which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The "pressure accumulators" are stated to be used only for improving log feeding, but is also recited to have "pulse-operated use of the pressure accumulators mainly for sawing and log feeding". Since "sawing" appears to be different than "log feeding", these two limitations are contradictory because the accumulators cannot be only used for improving log feeding, while also be used for sawing. How can the accumulators be used only for improving log feeding, when the claim recites they are also used for sawing?

Claim 21 recites “the discharge valve” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites “wherein the valve of the first auxiliary supply line” in line 2, this appears to refer back to the “first control valve” established in line 32 of claim 14, that is positioned in the first auxiliary supply line. Applicant should use consistent wording to properly refer back to established structures.
Claim 21 recites “the control valve of the second auxiliary supply line” in lines 2-3, and this appears to refer back to the  “second control valve” established in line 35 of claim 14, that is positioned in the second auxiliary supply line. Applicant should use consistent wording to properly refer back to established structures.
By using different wording, the claims are ambiguous and may be misinterpreted to be establishing different valves because the terms “the first control valve” and “the second control valve” as previously establishes are not used. The claim language should be consistent wherever possible to eliminate any ambiguity. As it is ambiguous if these valves that are recited in claim 21 are the same valves as previously established in claim 14, the metes and bounds are unclear and the claim is indefinite.

Claim 21 recites the limitation “accumulators battery" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 15-24, and 26 are indefinite because they depend from indefinite claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        September 22, 2022